Exhibit 10.1
 
SENIOR SECURED PROMISSORY NOTE




$500,000.00
Mountain View, California
 
August 12, 2008



FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation,
with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain
View, California 94043 (the “Maker”), promises to pay to Digital Equity
Partners, LLC (the “Holder”) a Colorado limited liability company with a
principal place of business at , or such place as the Holder may designate, the
principal sum of Five Hundred Thousand Dollars ($500,000.00) without interest
thereon.  This promissory note (the “Note”) is being delivered by Maker to
Holder in partial consideration for Maker’s purchase of the outstanding
membership interests in Digital Instructor, LLC (the “Company”) pursuant to the
terms of that certain Membership Interest Purchase Agreement (the “Purchase
Agreement”), dated August 12, 2008, by and between Maker and the members of the
Company. Capitalized terms herein not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.


1. The Principal Amount.  The principal balance of the Note, which is
outstanding and unpaid from time to time, is referred to as the “Principal
Amount.”
 
2. Payment.  Subject to Section 5.2 of the Purchase Agreement, the outstanding
Principal Amount hereunder shall be due and payable on the earlier of (i) six
(6) months from the Closing Date (“Maturity Date”) or (ii) when such amount is
declared due and payable by the Holder upon or after the occurrence of an
Acceleration Event (as defined below). If such date falls on a Saturday, Sunday
or a holiday, then such payment shall be made on the next succeeding Business
Day, as such term is defined in the Purchase Agreement.  All amounts payable
hereunder shall be paid by Maker in lawful money of the United States and in
same day or immediately available funds.
 
 
1

--------------------------------------------------------------------------------


 

 
3. Acceleration Events. This Note shall be subject to prepayment in advance of
the Maturity Date, at the option of the Holder with written notice to the Maker,
upon the occurrence of any of the following events (each an “Acceleration
Event”): (i)  the filing by Maker of a petition in bankruptcy, either voluntary
or involuntary, a petition for reorganization arrangement or other relief under
the United States Bankruptcy Act, a voluntary petition for the appointment of a
receiver or comparable relief from creditors under the laws of any State, or the
making by Maker of an assignment of all or substantially all of its assets for
the benefit of creditors; (ii)  the adjudication of Maker as a bankrupt or
insolvent, the appointment of a receiver of all or substantially all of Maker's
assets, or the entry of an order of the reorganization of Maker under the United
States Bankruptcy Act, if such adjudication, order, or appointment is made upon
a petition filed against Maker and is not, within sixty (60) days after it is
made, vacated or stayed on appeal or otherwise or if Maker by any action or
failure to act signifies its approval or consent to the order, appointment or
petition; or (iii) Maker’s termination of Dennis Hefter’s (“Hefter”) employment
other than for Cause prior to the Maturity Date.  “Cause” shall have the meaning
as set forth in that certain Employment Agreement by and between Maker and
Hefter, attached hereto as Exhibit “1” and incorporated by reference herein.  If
any of the foregoing Acceleration Events occur, Holder may at any time at
Holder’s option, upon written notice to Maker, declare the entire Principal
Amount to be due and payable immediately.


4. Events of Default.  The occurrence of any one or more of the events shall
constitute an “Event of Default” under this Note; provided that Maker shall not
have cured such Event of Default within the specified period of time below:
 
4.1 if Maker fails to pay when due the Principal Amount or other amount payable
hereunder, and such failure continues uncured for a period of ten (10) Business
Days (as defined in the Purchase Agreement) days after receipt of written notice
by Holder of such failure;
 
4.2 if Maker voluntarily commences any bankruptcy or insolvency proceeding; or
 
4.3 if any bankruptcy or insolvency proceeding involving Maker is commenced;
provided, however, such Event of Default shall be deemed to have been cured if
such proceeding is stayed, dismissed, bonded or vacated within 60 days of
Maker’s receipt of notice thereof.
 
If an Event of Default occurs, Holder may at any time at Holder’s option, upon
written notice to Maker, declare the entire Principal Amount and other amounts
payable hereunder to be due and payable immediately, subject to the cure periods
set forth in this Section 4.


5. Prepayment.  Maker may prepay this Note, in whole or in part, at any time
without penalty by paying cash or immediately available funds.  Partial
prepayments shall be credited toward the reduction of the outstanding Principal
Amount.
 
6. Security.  The Maker's obligations herein are secured by the grant to the
Holder of a security interest in the Collateral (as defined in the Security
Agreement) in accordance with the terms and conditions set forth in the Security
Agreement, entered into by and between the Maker and the Holder of even date
herewith, a copy of which is attached hereto as Exhibit “2” (the “Security
Agreement”).
 
 
2

--------------------------------------------------------------------------------


 
 
7. Miscellaneous.
 
7.1 Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to its choice of law
rules.
 
7.2 Severability.  If for any reason one or more of the provisions of this Note
or their application to any person or circumstances shall be held to be invalid,
illegal or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible.  In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.
 
7.3 Successors and Assigns; Transferability.  This Note inures to the benefit of
Holder and binds Maker and its respective successors and assigns.  The Holder
may not assign this Note without the written consent of Maker.  Any transfer in
violation of this provision shall be void ab initio. Unless and until Maker
receives a notice of an assignment, Maker shall recognize the Holder as holder
of the Note and shall not be liable for any payment made to Holder instead of
any assignee of the Note.  Following receipt of notice of an assignment of the
Note and upon consent thereto, Maker shall recognize the assignee as Holder for
all purposes under this Note.
 
7.4 Captions.  The captions or headings of the paragraphs in this Note are for
convenience only and shall not control or affect the meaning or construction of
any of the terms or provisions of this Note.
 
7.5 Amendments. No amendment, modification or waiver of any provision of this
Note nor consent to any departure by the Maker therefrom shall be effective
unless the same shall be in writing and signed by the parties hereto and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
7.6 Notice and Acknowledgment of Representative.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
delivered to the addresses listed above.
 
7.7 Attorneys’ Fees.  If any party hereto commences or maintains any action at
law or in equity (including counterclaims or cross-complaints) against the other
party hereto by reason of the breach or claimed breach of any term or provision
of this Note, then the prevailing party in said action will be entitled to
recover its reasonable attorney’s fees and court costs incurred therein.
 




[Signature on following page]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
written above.


ADEX MEDIA, INC.




By:           ___________________________


Title:        ___________________________
















4

--------------------------------------------------------------------------------




 


EXHIBIT 1


EMPLOYMENT AGREEMENT












 








5

--------------------------------------------------------------------------------




 

 
EXHIBIT 2


SECURITY AGREEMENT




 










10715068.2